 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     CHARLES V. REED,                                CASE NO. C16-5993 BHS-DWC
 8
                             Plaintiff,              ORDER DENYING
 9         v.                                        DEFENDANTS’ OBJECTIONS

10   WASHINGTON STATE
     DEPARTMENT OF CORRECTIONS,
11   et al.,

12                           Defendants.

13
           This matter comes before the Court on the order of the Honorable David W.
14
     Christel, United States Magistrate Judge, Dkt. 120, and Defendants’ objections to the
15
     order, Dkt. 121.
16
           On May 8, 2019, Judge Christel granted Plaintiff’s Fed. R. Civ. P. 56(d) motion
17
     for a continuance to pursue discovery and denied without prejudice Defendants’ motion
18
     for a protective order and motion for summary judgment. Dkt. 120. On May 22, 2019,
19
     Defendants filed objections challenging the standard of review and the order. Dkt. 121.
20
           First, Defendants argue that the Court should review the order de novo because it
21
     is dispositive of their defense of qualified immunity. Dkt. 121 at 3–4. Although
22


     ORDER - 1
 1   Defendants argue that the order is “clearly erroneous and contrary to law,” which is the

 2   standard under Rule 72(a), they contend that the Court should review the order de novo

 3   under Rule 72(b) because it amounts to an implicit denial of the defense of qualified

 4   immunity, which is dispositive. Id. Tellingly, Defendants provide no authority for the

 5   proposition that denying a preliminary summary judgment motion without prejudice is a

 6   dispositive ruling subject to Rule 72(b). Regardless, the Court finds no reason to resolve

 7   this argument because Judge Christel did not err under either standard.

 8          Second, Defendants take issue with Judge Christel denying their motion for

 9   summary judgment without prejudice to allow for additional discovery. Defendants filed

10   a motion for summary judgment that requires the Court to determine whether issues of

11   fact exist. Fed. R. Civ. P. 56(a). Defendants submitted numerous facts in support of their

12   motion. If Plaintiff does not possess the facts necessary to counter Defendants’ facts, then

13   a continuance may be warranted. Fed. R. Civ. P. 56(d). Defendants fail to recognize this

14   well-established procedure and seem to implicitly assert that their facts are the only facts

15   that should matter. For example, Defendants argue that Defendant Weber should be

16   dismissed because “information suggesting Weber was involved in this invalid claim is

17   not likely to exist” and “because Weber has signed a sworn declaration stating “that he

18   was not involved in [Plaintiff’s] care, that he was not responsible for conducting a

19   review, and that he would not have been qualified to conduct any review because he is

20   not a medical provider.” Dkt. 121 at 10. Plaintiffs should have a fair opportunity to

21   determine whether such information does exist and to determine the veracity of the

22   information in that sworn affidavit. Moreover, there is nothing in the record to suggest


     ORDER - 2
 1   that Defendants could not file a motion to dismiss based on qualified immunity to test the

 2   allegations in the complaint or file a motion for summary judgment based on uncontested

 3   facts. Judge Christel simply concluded that Plaintiff should have an opportunity to gather

 4   some facts before determining whether factual issues exist. There is no error in that

 5   conclusion. Therefore, the Court denies Defendants’ objections.

 6          IT IS SO ORDERED.

 7          Dated this 18th day of June, 2019.

 8

 9

10
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
